Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	The election with traverse filed 01/10/2022 in response to the Office Action of 11/12/2021 is acknowledged and has been entered.
	Applicant has elected Group I, claims 1-4, 9-15, 17-19, 21 and 24-25, drawn to a method for treating a cancer in a patient in need thereof, comprising administering to the patient a therapeutically effective amount of an acyl-coenzyme A: cholesterol acyltransferases 1 (ACAT1) inhibitor and optionally a second anticancer agent; wherein the patient has a suppressed CD8+ T cell in a tumor microenvironment which has reduced cytotoxic activity, reduced proliferative activity or reduced infiltration activity as compared to a CD8+ T cell not in the tumor microenvironment.
	Additionally, Applicant has elected avasimibe as species of ACAT1 inhibitor.

3.	Claims 1-4, 9-15, 17-19, 21 and 24-27 are pending in the application. Claims 26-27 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/10/2022.

4.	Claims 1-4, 9-15, 17-19, 21 and 24-25 are currently under prosecution.

Election/Restrictions
5.	Applicant's traversal of the propriety of the restriction and election requirement set forth in the Office action mailed 11/12/2021 is acknowledged.  
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
	Group I, claims 1-4, 9-15, 17-19, 21 and 24-25 are drawn to a method for treating a cancer in a patient in need thereof, comprising administering to the patient a 
	Group II, claims 26-27 are drawn to a composition comprising an acyl-coenzyme A: cholesterol acyltransferases 1 (ACAT1) inhibitor and an alkylating antineoplastic agent.
	
The inventions listed as Groups I-II do not relate to a single general inventive concept under PCT Rule 13.1 because unity of invention between different categories of inventions will only be found to exist if specific combinations of inventions are present.  Those combinations include:
 	A) A product and a special process of manufacture of said product.
	B) A product and a process of use of said product.
C) A product, a special process of manufacture of said product, and a process of use of said product.
	D) A process and an apparatus specially designed to carry out said process.
E) A product, a special process of manufacture of said product, and an apparatus specially designed to carry out said process. 

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
	The special technical feature of the inventions of Group I is treating a cancer in a patient in need thereof, comprising administering to the patient a therapeutically effective amount of an acyl-coenzyme A: cholesterol acyltransferases 1 (ACAT1) inhibitor.
	The special technical feature of the inventions of Group II is a composition comprising an acyl-coenzyme A: cholesterol acyltransferases 1 (ACAT1) inhibitor and an alkylating antineoplastic agent.

Applicant is reminded that PCT Rules 13.1 and 13.2 do not provide for a single general inventive concept to comprise more than the first mentioned product, the first mentioned method for making said product, and the first mentioned method for using said product.  Since the claimed composition is not necessarily used in practicing the claimed processes, there is no unity of invention in this instance.  
Accordingly, the inventions of Groups I-II do not share the same or corresponding special technical feature so as to form a single general inventive concept under PCT Rules 13.1 and 13.2.

Priority
6.	Applicant’s claim under 35 U.S.C. §§ 365(c) for benefit of the earlier filing date of application, is acknowledged.  

7.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

9.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, 

10.	Claims 1-4, 9-15, 17-19, 21 and 24-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
This is a “written description” rejection.
The considerations that are made in determining whether a claimed invention is supported by an adequate written description are outlined by the published Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, para. 1, ``Written Description'' Requirement (Federal Register; Vol. 66, No. 4, January 5, 2001; The 2015 Written Description Workshop materials; hereinafter “Guidelines”).  
These guidelines state that rejection of a claim for lack of written description, where the claim recites the language of an original claim should be rare.  Nevertheless, these guidelines further state, “the issue of a lack of written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant has possession of the claimed invention” (Id. at 1105).  The “Guidelines” continue:

The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.  This problem may arise where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.  
  
	With further regard to the proposition that, as original claims, the claims themselves provide in haec verba support sufficient to satisfy the written description requirement, the Federal Circuit has explained that in ipsis verbis support for the claims per se establish compliance with the written description requirement:

Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  See also: University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 1892 (CA FC 2004).
	Thus, an original claim may provide written description for itself, but it must still be an adequate written description, which establishes that the inventor was in possession of the invention.  
	The claims 1-4, 9-10, 13-15, 17-19 and 25 are herein drawn to a method for treating a cancer in a patient in need thereof, comprising administering to the patient a therapeutically effective amount of an acyl-coenzyme A:cholesterol acyltransferases 1 (ACAT1) inhibitor and optionally a second anticancer agent; wherein the patient has a suppressed CD8+ T cell in a tumor microenvironment which has reduced cytotoxic activity, reduced proliferative activity or reduced infiltration activity as compared to a CD8+ T cell not in the tumor microenvironment.
	In this instance, the claims are directed to a genus of ACAT1 inhibitors for treating cancer.
A genus of ACAT1 inhibitors may include, for example, a polypeptide, an antibody, a nucleic acid, or small molecule. 
Although the specification teaches avasimibe, K604 and CP113,818 for treating cancer (see Examples 1-5), it is not representative of the claimed a genus of ACAT1 inhibitors; this is because the claimed ACAT1 inhibitor, for example, a polypeptide, an antibody, a nucleic acid, or small molecule have markedly different structures. The artisan would not expect that any given ACAT1 inhibitor would have activity for treating cancer.
There is no correlation between any one particularly identifying structural feature that is shared by at least a substantial number of the members of the claimed a genus 
The skilled artisan could not immediately envision, recognize or distinguish at least a substantial number of the members of the claimed genus of ACAT1 inhibitors. 
The specification therefore would not reasonably convey to the skilled artisan Applicant's possession of the claimed invention as of the filing date of the application.
Notably, the Federal Circuit has decided that a patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.  See Noelle v. Lederman, 69 USPQ2d 1508 1514 (CA FC 2004) (citing Enzo Biochem II, 323 F.3d at 965; Regents, 119 F.3d at 1568).  
Furthermore, Applicant is reminded that “generalized language may not suffice if it does not convey the detailed identity of an invention.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004).  
In this instance, there is no language that adequately describes with any of the requisite clarity or particularity the claimed a genus of ACAT1 inhibitors would have activity for treating cancer. A description of what a material does, rather than of what it is, does not suffice to describe the claimed invention.  
While the written description requirement can by satisfied without an actual reduction to practice, the disclosure of a catalog of potentially effective substances that might be found to be useful in practicing the claimed invention does not fulfill the written description requirement.  
Recognizing that the claims are drawn to a genus of ACAT1 inhibitors would have activity for treating cancer, it is aptly noted that the Federal Circuit has decided that a  only their functional activity, does not provide an adequate written description of the genus.  See The Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The Court indicated that while applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a precise definition of a representative number of members of the genus, such as by reciting the structure, formula, chemical name, or physical properties of those members, rather than by merely reciting a wish for, or even a plan for obtaining a genus of molecules having a particular functional property. The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of genus must be capable of doing, not of the substance and structure of the members.  
Finally, Guidelines states, “[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was ‘ready for patenting’ such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention” (Id. at 1104).  “Guidelines” further states, “[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus” (Id. at 1106); accordingly, it follows that an adequate written description of a genus cannot be achieved in the absence of a disclosure of at least one species within the genus. Moreover, because the claims encompass a genus of ACAT1 inhibitors would have activity for treating cancer, but which otherwise vary materially, structurally and/or functionally, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus.  In this instance, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; Applicant has not shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; and Applicant 

Turning to a different issue, the claims 1-4, 9-15, 17-19, 21 and 24-25 are drawn to a method for treating a cancer in a patient in need thereof, comprising administering to the patient a therapeutically effective amount of an acyl-coenzyme A: cholesterol acyltransferases 1 (ACAT1) inhibitor; however, the specification only teaches treating cancer using ACAT1 inhibitor in a mouse model; see Examples 1 and 3-5.
It is well known that therapeutic art is highly unpredictable. For example, Gura (Science. 1997; 278: 1041-1042) teaches that researchers are faced with the problem of sifting through potential anticancer agents to find ones promising enough to make human clinical trials worthwhile (abstract).  Because of a lack of predictability, Gura discloses that often researchers merely succeed in developing a therapeutic agent that is useful for treating the animal or cell that has been used as a model, but which is ineffective in humans, and indicates that the results acquired during pre-clinical studies are often non-correlative with the results acquired during clinical trials (page 1041, column 2).  Gura very succinctly teaches our lack in ability to reliably extrapolate pre-clinical data to accurately predict the outcomes of such treatments in humans is due to the fact that “xenograft tumors don’t behave like naturally occurring tumors in humans” (page 1041, column 2).  Gura teaches that although researchers had hoped that xenografts would prove to better models for studying cancer in humans and screening candidate therapeutic agents for use in treating patient diagnosed with cancer, “the results of xenograft screening turned out to be not much better than those obtained with the original models”.  Gura states that as a result of their efforts, “ ‘[w]e had basically discovered compounds that were good mouse drugs rather than good human drugs’ ”. 
Additionally, Dennis (Nature. 2006 Aug 7; 442: 739-741) reports, despite their present indispensableness, mouse models, such as xenografts, have only limited utility in predicting the clinical effectiveness of anticancer treatments; see entire document (e.g., page 739, column 2).  Dennis explains there is a “laundry list” of problems associated with the use of mice to model human diseases, such as cancer (page 739, column 1).  Accordingly, Dennis reports, “[a]lthough virtually every successful cancer drug on the 
Given the unpredictability of therapeutic art and the teachings of the specification, it is clear that it is not possible to predictably extrapolate to treat human patient based on in vivo mouse model treatment data. Therefore, it is submitted that the claimed treating patient is not adequately described with the requisite clarity and particularity to reasonably convey to the skilled artisan that Applicant had possession of the claimed invention as of the filing date of the application.   
Thus, it is submitted that the instant claims, and the disclosure describing the claimed subject matter, fails to satisfy the written description requirement set forth under 35 U.S.C. § 112, first paragraph.

11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
12.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


13.	Claims 1-3, 9-13 and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheng et al. (US 20160199497, filed on September 10, 2015).
Claims 1-3, 9-13 and 25 are herein drawn to a method for treating a cancer in a patient in need thereof, comprising administering to the patient a therapeutically effective amount of an acyl-coenzyme A: cholesterol acyltransferases 1 (ACAT1) inhibitor and optionally a second anticancer agent.
Cheng et al. teach a method of treating a patient having cancer comprising administering the patient a therapeutically effective amount of ACAT1 inhibitor, wherein the ACAT1 inhibitor is avasimibe, wherein the ACAT1 inhibitor is combined with another therapy; see entire document, e.g. [0030], [0032], claims 9-16.
Although Cheng et al. do not expressly state “wherein the patient has a suppressed CD8+ T cell in a tumor microenvironment which has reduced cytotoxic activity, reduced proliferative activity or reduced infiltration activity as compared to a CD8+ T cell not in the tumor microenvironment”; it is noted that a wherein clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited, MPEP 2111.04.  

Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

15.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1, 17-19, 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 20160199497, filed on September 10, 2015) in view of Makino et al. (Neurol Med Chir (Tokyo), 2007, 47: 229-232).
	Claims 17-19, 21 and 24 are herein drawn to the method of claim 1, wherein the anticancer agent is an alkylating antineoplastic agent, wherein the alkylating antineoplastic agent is a triazene, wherein the triazene is temozolomide.
	The teachings of Cheng et al. have been set forth in the above rejection of claims 1-3, 9-13 and 25 under 35 U.S.C. 102(a)(2).
	Cheng et al. do not teach temozolomide.
	However, this deficiency is remedied by Makino et al.
	Makino et al. teach temozolomide treatment in a patient with lymphoma; see entire document, e.g. title, abstract.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references so as to treat cancer patient with avasimibe and temozolomide combination. One would have been motivated to do so because Cheng et al. teach a method of treating a patient having cancer comprising administering the patient a therapeutically effective amount of ACAT1 inhibitor avasimibe; Makino et al. teach temozolomide treatment in a patient with lymphoma. Thus, one of ordinary skill in the art would have a reasonable expectation of success that by combining the teachings of the references so as to treat cancer patient with avasimibe and temozolomide combination, because it is prima facie obvious to combine two therapeutic agents, each of which is taught by the prior art to be useful for the same purpose, in order to form a combination that is to be used for the very same purpose. The idea of combining the first and second therapeutic agents to form a third flows logically from having the first and second been individually taught in the prior art.  See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980); see M.P.E.P. § 2144.06. In this case, both avasimibe and temozolomide are taught by the prior arts for treating cancer.

Double Patenting
17.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

18.	Claims 1-4, 9-13 and 25 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10, 14-15 and 21-23 of copending Application No. 16/069258.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons:
Claims 1-4, 9-13 and 25 are herein drawn to a method for treating a cancer in a patient in need thereof, comprising administering to the patient a therapeutically effective 
Claims 1-10, 14-15 and 21-23 of copending Application No. 16/069258 are drawn to a method for treating cancer in a patient in need thereof, comprising administering to the patient a therapeutically effective amount of an acyl-coenzyme A: cholesterol acyltransferases 1 (ACAT1) inhibitor and an immune checkpoint inhibitor.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
19.	No claim is allowed.

20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN XIAO whose telephone number is (571)270-3578.  The examiner can normally be reached at M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu (571-272-0839) can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YAN XIAO/Primary Examiner, Art Unit 1642